Citation Nr: 0825946	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-11 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

What evaluation is warranted for degenerative disc disease of 
the thoracolumbar spine with slight narrowing from May 24, 
2001?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to October 
1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Washington, 
DC, Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for degenerative disc 
disease of the thoracolumbar spine with slight narrowing and 
assigned a 10 percent evaluation, effective May 24, 2001.  
The case was most recently forwarded to the Board by the 
Pittsburgh, Pennsylvania RO.

This case was previously before the Board.  At that time, the 
issues on appeal were (1) What evaluation is warranted for 
degenerative disc disease of the thoracolumbar spine with 
slight narrowing rated as 10 percent disabling from May 24, 
2001?; and, (2) Entitlement to an effective date earlier 
prior to May 24, 2001, for a grant of service connection for 
degenerative disc disease of the thoracolumbar spine with 
slight narrowing.  In a July 2007 decision, the Board denied 
the claim for an earlier effective date, and remanded the 
claim involving a higher evaluation for the service-connected 
low back disability.  

The Appeals Management Center (AMC) included the claim of 
entitlement to an earlier effective date in the April 2008 
supplemental statement of the case, and the representative 
addressed the claim in the June 2008 Statement of Accredited 
Representative in Appealed Case and Informal Hearing 
Presentation.  The July 2007 decision as to the Board's 
determination denying entitlement to an earlier effective 
date is final.  See 38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2007).  That issue is no longer part of 
the current appeal, and thus it will not be addressed in this 
decision.




FINDINGS OF FACT

1. The record reflects that the veteran was scheduled for a 
VA examination in connection with an "other original claim" 
in February 2008.  The veteran failed to appear for this 
examination.

2.  In an April 2008 supplemental statement of the case, the 
AMC informed the veteran that he had failed to appear for a 
VA examination scheduled in February 2008.

3.  There is no evidence of record of "good cause" which 
would excuse the veteran's failure to report for the 
scheduled examination in February 2008.


CONCLUSION OF LAW

The claim for what evaluation is warranted for degenerative 
disc disease of the thoracolumbar spine with slight narrowing 
from May 24, 2001, is denied due to failure to report, 
without good cause, for a VA compensation examination.  
38 C.F.R. § 3.655(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act
 
The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
decision of the United States Court of Appeals for Veterans 
Claims in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
spoke only to cases of entitlement to an increased rating. 
 Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez- Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim including VA medical records, and, as warranted by law, 
affording the veteran an opportunity to be examined.  He 
failed to show up for the examination, which will be 
addressed below.  

There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication.  Indeed, the appellant has not 
suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.  

The Claim

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b).  However, when an 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for an increased rating, 
the claim shall be denied.  Id.  In this case, the veteran's 
claim of what evaluation is warranted for degenerative disc 
disease of the thoracolumbar spine with slight narrowing from 
May 24, 2001, is an "other original claim."  See id.

In July 2007, the Board remanded the claim, in part, because 
it had determined that an examination was necessary to 
determine the current level of severity of the service-
connected low back disability.  At an April 2007 hearing, the 
veteran had provided testimony that his service-connected 
disability had gotten worse since the September 2005 VA 
examination.  In the Board's remand, it informed the veteran 
that it was his responsibility to report for any examination 
and to cooperate in the development of the claim, and that 
the consequences for failing to report for a VA examination 
without good cause may include denial of the claim.  It cited 
to 38 C.F.R. §§ 3.158, 3.655 for that proposition.  

In a February 2008 letter to the veteran, the AMC informed 
the veteran that it had asked the VA medical facility to 
schedule him for an examination and that he would be notified 
of the date, time, and place of the examination.  It noted 
that if he could not keep the appointment, he should contact 
the medical facility.  If further noted that if he failed to 
report for an examination, his claim could be denied.

A letter sent to the veteran's last known address shows that 
he was informed that he was scheduled for a VA examination 
and x-rays on February 13, 2008.  It noted that if the 
veteran could not keep the appointment that he should please 
call the phone number provided.  

The record reflects that the veteran failed to report for the 
February 2008 VA examination and x-ray.  The record does not 
show a reason for the failure to report or that the veteran 
made any attempt to contact VA to request that his 
examination be rescheduled.

In the April 2008 supplemental statement of the case, the AMC 
informed the veteran that it had received a notice of his 
failure to report for the VA examination.  The AMC provided 
the veteran with the provisions of 38 C.F.R. § 3.655, which 
put him on notice that he could provide evidence of good 
cause for his failure to report for the examination, such as 
illness of himself or a family member or other acceptable 
reason.  In the reasons and bases portion of the supplemental 
statement of the case, the AMC stated that it was denying the 
veteran's claim based on the provisions of 38 C.F.R. § 3.655.  
He was given 60 days to submit comment on the findings made 
in the supplemental statement of the case.  The record does 
not reflect that the supplemental statement of the case was 
returned as undeliverable, and thus the veteran is presumed 
to have received it.  See Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992) (discussing that the presumption of regularity 
of the administrative process applies to notices mailed by 
the VA)).  The veteran did not respond to the supplemental 
statement of the case, and his representative in the June 
2008 Statement of Accredited Representative in Appealed Case 
and Informal Hearing Presentation did not provide any 
evidence of good cause or express a willingness on the part 
of the veteran to appear for a VA examination.

The Board has reviewed the evidence of record and finds that 
based upon the application of 38 C.F.R. § 3.655(b), that the 
veteran's claim for an evaluation in excess of 10 percent for 
degenerative disc disease of the thoracolumbar spine with 
slight narrowing must be denied.  The veteran was informed on 
several occasions of the consequences of failing to report 
for a VA examination.  In the April 2008 supplemental 
statement of the case, the AMC informed the veteran he had 
failed to report for the February 2008 VA examination and 
that he could submit evidence of good cause for his failure 
to report.  He was provided 60 days to submit comment on that 
finding.  He did not submit any evidence or argument as to 
his reason for not reporting for the examination.  Thus, the 
Board finds that the veteran has not submitted any evidence 
of "good cause" for his failure to report for the February 
2008 examination, and his claim is denied.  See 38 C.F.R. § 
3.655(b).


ORDER

An initial evaluation in excess of 10 percent for 
degenerative disc disease of the thoracolumbar spine with 
slight narrowing since May 24, 2001, is denied.



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


